Mr. Justice Dickey delivered the opinion of the Court: This was an action brought in the circuit court of St. Clair county, by Himrod, against the St. Louis National Stock Yards. The declaration contained the common counts and a copy of the account under the statute. To this declaration the defendant pleaded non assumpsit. -While this suit was pending, and at the April term, 1874, the parties agreed in writing to refer the case to Alonzo Wilderman, as referee, “ for report, etc., the judgment thereon to be rendered as of present term.” At the April term, 1876, Wilderman made his report, which was filed in the court, in which he found in favor of the plaintiff, and that he was entitled to judgment for $2,976.73, and judgment was rendered accordingly. The referee accompanied his report with a full report of the testimony heard by him. Defendant excepted to this report, and the exceptions were overruled. Defendant resisted the motion for judgment, but judgment was rendered upon the award, defendant excepting to the ruling of the circuit court, and defendant appealed. After a careful examination of the evidence, no substantial error is made apparent upon the record. No question of law is presented in the case. The testimony before the referee was contradictory, and he states in his report that he fully considered the credibility of the witnesses and their means of knowledge. Some technical objections are pointed out to the form of the report. Ho such objections seem to have been taken before the referee, and exceptions to the report were made before the referee and considered by him, and overruled before the report was made to the circuit court. It is so shown by the bill of exceptions. The substance of the report seems unexceptionable. The case involves a mass of testimony, and many items of account in detail, which we deem it unnecessary to review. Substantial justice seems to have been done. The judgment of the circuit court must be affirmed. Judgment affirmed.